

Exhibit 10.1
SEPARATION AND RELEASE OF CLAIMS AGREEMENT


This Separation and Release of Claims Agreement (“Agreement”) is made by and
between Thomas A. Surran (“Employee”) and FLIR Systems, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Employee was employed by the Company;


WHEREAS, Employee was required to sign an agreement protecting the
confidentiality of Company information in connection with Employee’s employment
with the Company (the “Confidentiality Agreement”);
WHEREAS, Employee was a Participant in the Company’s Severance Plan (the
“Plan”), is eligible for certain defined benefits as outlined in the Employee’s
Participation Agreement, which Employee signed as confirmation of Employee’s
acceptance of the Plan (the “Participation Agreement”), and has suffered an
enumerated employment loss as described in the Plan, effective as of September
30, 2017 (such date, the “Termination Date”);


WHEREAS, the Employee must enter into this Agreement as a condition of receiving
any severance benefits in accordance with the Plan; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


COVENANTS


1.Consideration.


a.Severance. The Company agrees to provide Employee with the following, as
described in Employee’s Participation Agreement: (i) a cash severance benefit in
the amount of $933,480 payable over the twelve (12) month period after
termination of employment, (ii) all of the then-unvested and outstanding equity
awards, the exercisability or vesting of which depends merely on the
satisfaction of a service obligation by Employee to the Company, will vest in
full (see Exhibit A) and (iii) the reimbursement of continued health coverage
under COBRA for a period of twelve (12) months following Employee’s Termination
Date or a lump sum payment in lieu of reimbursement, as applicable. In order to
obtain reimbursement for COBRA coverage under this Section 1(a)(ii), Employee
must timely elect and pay for continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time
period prescribed pursuant to COBRA. COBRA reimbursements shall be made by the
Company to Employee consistent with the Company’s normal expense reimbursement
policy, provided that Employee submits documentation to the Company
substantiating Employee’s payments for COBRA coverage. Notwithstanding the
preceding, if the Company determines in its sole discretion that it cannot
provide COBRA reimbursement benefits without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will instead provide the Employee a taxable payment in an
amount equal to the monthly COBRA premium that the Employee would be required to
pay to continue the Employee’s group health coverage in effect on the date of
termination of employment (which amount will be based on the premium for the
first


1



--------------------------------------------------------------------------------




month of COBRA coverage), which payments will be made regardless of whether the
Employee elects COBRA continuation coverage and will commence in the month
following the month of the Termination Date and continue for the period of
months indicated in the Employee’s Participation Agreement.


b.Acknowledgement. Employee acknowledges that without this Agreement, Employee
is otherwise not entitled to the consideration listed in this paragraph 1.


2.Stock. To the extent Employee has entered into any Stock Agreements with the
Company, the Parties agree that for purposes of determining the number of shares
of the Company’s common stock that Employee is entitled to purchase from the
Company, pursuant to the exercise of outstanding options, Employee will be
considered to have vested only up to the Termination Date, in addition to the
vesting of any outstanding options that become vested pursuant to paragraph 1.
a. (ii) of this Agreement. The exercise of Employee’s vested options and shares
shall continue to be governed by the terms and conditions of the Company’s Stock
Agreements.


3.Benefits. Employee’s health insurance benefits shall cease on the last day of
the month in which the Termination Date occurs, subject to Employee’s right to
continue Employee’s health insurance under COBRA. Employee’s participation in
all benefits and incidents of employment, including, but not limited to, vesting
in stock options, and the accrual of bonuses, vacation, and paid time off,
ceased as of the Termination Date.


4.Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.


5.Release of Claims. Employee agrees that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, professional employer organization or co-employer,
insurers, trustees, divisions, and subsidiaries, and predecessor and successor
corporations and assigns, (collectively, the “Releasees”). Employee, on
Employee’s own behalf and on behalf of Employee’s respective heirs, family
members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,


2



--------------------------------------------------------------------------------




slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act of
2002, the Immigration Reform and Control Act, Oregon Equality Act, Oregon Age
Discrimination Law, Oregon Discrimination Against Injured Workers Law, Oregon
Disability Discrimination Law, Oregon Family Leave Act, Oregon Whistleblower
Protection Statute, Oregon Wage and Hour Law, as amended, Oregon Minimum Wage
and Employment Conditions Law, Oregon Economic Dislocations Act, Oregon
Contracts of Teachers and Administrators Law;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). Any and all
disputed wage claims that are released herein shall be subject to binding
arbitration in accordance with Paragraph 17, except as required by applicable
law. This release does not extend to any right Employee may have to unemployment
compensation benefits.


6.Acknowledgment of Waiver of Claims under ADEA. This section only applicable to
Employee if Employee is over the age of 40 on the Termination Date. Employee
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 ("ADEA"), and that this
waiver and release is knowing and voluntary. Employee agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
he/she has been advised by this writing that: (a) Employee should consult with
an attorney prior to executing this Agreement; (b) Employee has twenty-one (21)
days within which to consider this Agreement; (c) Employee has seven (7) days
following Employee’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the person executing this Agreement on
the Company’s behalf that is received prior to the Effective Date. The Parties
agree that changes, whether material or immaterial, do not restart the running
of the 21-day period.




3



--------------------------------------------------------------------------------




7.Unknown Claims. Employee acknowledges that Employee has been advised to
consult with legal counsel and that Employee is familiar with the principle that
a general release does not extend to claims that the releaser does not know or
suspect to exist in Employee’s favor at the time of executing the release,
which, if known by Employee, must have materially affected Employee’s settlement
with the releasee. Employee, being aware of said principle, agrees to expressly
waive any rights Employee may have to that effect, as well as under any other
statute or common law principles of similar effect.


8.No Pending or Future Lawsuits. Employee represents that Employee has no
lawsuits, claims, or actions pending in Employee’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


9.Confidentiality. Subject to paragraph 12 governing Protected Activity,
Employee agrees to maintain in complete confidence the existence of this
Agreement, the contents and terms of this Agreement, and the consideration for
this Agreement (hereinafter collectively referred to as “Separation
Information”). Except as required by law, Employee may disclose Separation
Information only to Employee’s immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant(s) and any professional tax advisor(s) to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Employee agrees that Employee
will not publicize, directly or indirectly, any Separation Information.


Employee acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Employee breached this Confidentiality provision, the Company shall be entitled
to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Employee’s
breach, except to the extent that such breach constitutes a legal action by
Employee that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Employee from Employee’s obligations hereunder, nor
permit Employee to make additional disclosures. Employee warrants that Employee
has not disclosed, orally or in writing, directly or indirectly, any of the
Separation Information to any unauthorized party.


10.Trade Secrets and Confidential Information/Company Property. Employee agrees
at all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company
and, if applicable, to continue to abide by the terms of the Confidentiality
Agreement. Employee understands that “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customer lists and customers (including, but not limited to, customers of the
Company on whom Employee has called or with whom Employee became acquainted
during the term of Employee’s employment), markets, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances, or other business
information disclosed to Employee by the Company either directly or indirectly,
in writing, orally, or by drawings or observation of parts or equipment.
Employee further understands that Confidential Information does not include any
of the foregoing items that have become publicly known and made generally
available through no wrongful act of Employee’s or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof. Employee hereby grants consent to notification by the
Company to any new employer about Employee’s obligations under this paragraph.
Employee represents that Employee has not to date misused or disclosed
Confidential Information to any unauthorized party. Employee’s signature below
constitutes Employee’s certification under penalty of perjury that Employee has
returned all documents and other items provided to Employee by the Company,
developed or obtained by Employee in connection with Employee’s employment with
the Company, or otherwise belonging to the Company (with the exception of a


4



--------------------------------------------------------------------------------




copy of the Employee Handbook and personnel documents specifically relating to
Employee). Employee will be permitted to retain his personal computer and mobile
devices, provided that he first makes them available to FLIR so that the
confidential and proprietary information can be removed.


11.No Cooperation. Subject to paragraph 12 governing Protected Activity,
Employee agrees that Employee will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish, within three (3) business days of its receipt, a
copy of such subpoena or other court order. If approached by anyone for counsel
or assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that Employee cannot provide counsel or
assistance.


12.Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Employee understands
that in connection with such Protected Activity, Employee is permitted to
disclose documents or other information as permitted by law, and without giving
notice to, or receiving authorization from, the Company. Notwithstanding the
foregoing, Employee agrees to take all reasonable precautions to prevent any
unauthorized use or disclosure of any information that may constitute Company
confidential information under the Confidentiality Agreement and/or Section 10
of this Agreement to any parties other than the Government Agencies. Employee
further understands that “Protected Activity” does not include the disclosure of
any Company attorney-client privileged communications. Any language in the
Confidentiality Agreement regarding Employee’s right to engage in Protected
Activity that conflicts with, or is contrary to, this paragraph is superseded by
this Agreement. In addition, pursuant to the Defend Trade Secrets Act of 2016,
Employee is notified that an individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (i) is made in confidence to a federal, state, or local government
official (directly or indirectly) or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if (and only
if) such filing is made under seal. In addition, an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the individual’s attorney and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.


13.Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.


14.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement and/or
Section 10 of this Agreement shall entitle the Company immediately to recover
and/or cease providing the consideration provided to Employee under this
Agreement and to obtain damages, except as provided by law.


15.No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No


5



--------------------------------------------------------------------------------




action taken by the Company hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be (a) an admission of the truth or
falsity of any actual or potential claims or (b) an acknowledgment or admission
by the Company of any fault or liability whatsoever to Employee or to any third
party.


16.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


17.RESERVED.


18.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Employee or made on Employee’s behalf under the terms of this
Agreement. Employee agrees and understands that Employee is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Releasees
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Employee’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs.




19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that Employee has the capacity to act on Employee’s own
behalf and on behalf of all who might claim through Employee to bind them to the
terms and conditions of this Agreement. Each Party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, if applicable, the Plan and the
Stock Agreements, except as otherwise modified or superseded herein.


23.No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chief Executive Officer.


24.Governing Law. This Agreement shall be governed by the laws of the State of
Oregon, without regard for choice-of-law provisions.




6



--------------------------------------------------------------------------------




25.Effective Date. If Employee is over the age of 40 on the Termination Date,
this Agreement shall be null and void if not executed by Employee within twenty
one (21) days. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”). If Employee is under the age of 40 on the Termination Date,
this Agreement shall be null and void if not executed by Employee within seven
(7) days. This Agreement will become effective on the date it has been signed by
both Parties (the “Effective Date”).


26.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.  The counterparts of this Agreement may be executed and delivered
by facsimile, photo, email PDF, or other electronic transmission or signature.


27.Voluntary Execution of Agreement. Employee understands and agrees that
Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:


(a)    Employee has read this Agreement;


(b)
Employee has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Employee’s own choice or has elected not to
retain legal counsel;



(c)
Employee understands the terms and consequences of this Agreement and of the
releases it contains;



(d)
Employee is fully aware of the legal and binding effect of this Agreement; and



(e)
Employee has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.



[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]


7



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




EMPLOYEE, an individual


Dated: 10/2/2017    /s/ Thomas A. Surran
Name: Thomas A. Surran






FLIR SYSTEMS, INC.


Dated: 10/9/2017    By     /s/ Paul Zaninovich    
Name: Paul Zaninovich
Title: VP Global Human Resources


8



--------------------------------------------------------------------------------






Exhibit A


Grant Type
Grant Date
Unvested Options & RSUs to Vest in Full
Option Strike Price
Option
4/28/2015
28,872
$31.15
Option
4/28/2016
69,334
$30.75
Option
4/28/2017
43,605
$36.73
RSU
4/28/2015
6,213
 
RSU
4/28/2016
13,800
 
RSU
4/28/2017
10,548
 





9

